DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 17-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over, WO 2013/190022 (hereinafter: Buck).
Buck teaches a capillary hemodialyzer (abstract, figures; see fig. 1 copied herein) and a method of hemodialysis (see background of the invention on page 1). Home hemodialysis system introduced in the preamble of the claim is recited as “comprising a capillary dialyzer,” which means it is limited to just such a 

    PNG
    media_image1.png
    567
    732
    media_image1.png
    Greyscale

As claimed, Buck’s capillary hemodialyzer has a housing (1), internal hollow fiber bundle (2) with end wall means (3) potting the hollow fibers together to form the bundle (page 5 line 22), end caps (4a, 4b), inlets and outlets for both lumen of fibers (not numbered) and shell side of fibers (5), support rings (6), sealing rings (7), Hollow fiber inner diameter 185-195 microns; wall thickness 33-37 microns (page 10), and packing density is 56% (page 11). Buck also teaches that the thickness of the hollow fiber would heavily depend on the “finger structure”, which is meant for mechanical stability and can vary from 20-60 microns; and the total thickness would be the sum of <1 micron dense layer, 15 microns sponge layer and 20-60 micron finger structure layer. The packing density would depend on the external diameter (or the thickness) of the hollow fibers, and can be slightly less than the 56% in Buck if the thickness is slightly more than 33-37 microns.  Thus the claim 11 is anticipated.

The number of fibers and the effective area in Buck: Buck teaches several embodiments, where in the area ranges from 1.15 to 1.69 m2. Corresponding number of fibers range from 8,160 – 12,000. This would anticipate claim 12, or at the least makes it obvious. Claim 13 is met from length of 255.8 mm and middle diameter of 31-38 mm. While Buck does not teach the exact diameters in claims 14 and 15, these diameters would depend on the packing density desired and is optimizable. It is also a mere and slight change in a dimension. Regarding the inner diameter at the mouth being larger, Buck teaches a ratio of about 0.75-0.8 (calculated from the data) – see pages 9 and the claims.
Claim 16 is unclear, but any ratio between the dimensions is only mere dimensional changes – MPEP 2144.04. 
Claim 17: protrusions: Applicant’s protrusions are identified as “8” in fig. 2. Corresponding protrusions in Buck is annotated in Fig. 1 herein. Since these are for increasing structural strength, one of ordinary skill in the art would have been able to design their dimensions; and they are also mere differences in dimensions. 
Claim 18: end cap dimensions: see claim 4, and pages 5-9. Pages 5-9 gives a detailed design description of the housing and end caps. Most dimensions in claim 18 
Claims 20 and 21: capability to disinfect is not a patentable invention and dialyzers are well-known for being disinfected or sterilized before use. Repeated use/disinfections of the device is also not a patentable invention. 

Arguments are not persuasive, because the claims do not have any additional structure or method steps that are limited to the system other than that of the capillary hemodialyzer. Notwithstanding, Buck teaches using the hemodialyzer in hemodialysis mode.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777